Citation Nr: 0117939	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  98-18 031A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for a 
psychiatric disorder should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error (CUE) in a 
February 13, 1998 Board decision. 


FINDINGS OF FACT

1.  The Board issued a decision on February 13, 1998, denying 
entitlement to service connection for a psychiatric disorder.  
This decision was appealed to the United States Court of 
Appeals for Veterans Claims (the Court). 

2.  In June 2000, the Court issued a decision that affirmed 
the Board's February 13, 1998 decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion is dismissed with prejudice to refiling.  38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400(b); Disabled American 
Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party claims that he should be granted service 
connection for a psychiatric disorder.  In a February 13, 
1998 decision, the Board denied service connection noting 
that the moving party's service in the Air National Guard was 
not active duty for VA benefits purposes.  He appealed this 
decision to the Court.  In April 1998, the moving party filed 
a motion for reconsideration of the Board's decision, which 
was later accepted as a motion for revision of the Board's 
decision on the grounds of clear and unmistakable error.  In 
June 2000, the Court issued a decision that affirmed the 
Board's February 13, 1998 decision.

The sole question before the Board is whether the February 
13, 1998 Board decision, having been affirmed on review by 
the Court, can be the subject of revision on the basis of 
CUE.  For the following reasons, the Board determines that it 
cannot.  This question was recently the subject of a decision 
of the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  In that decision, the Disabled American Veterans 
(DAV) argued that 38 C.F.R. § 20.1400(b) which prevents the 
Board from reviewing a previous Board decision on an issue 
for CUE, was contrary to 38 U.S.C.A. § 7111 which does not 
limit the types of Board decisions that are subject to CUE 
review.  VA had argued in response that 38 U.S.C.A. § 7111 
was silent as to which Board decisions are reviewable, and 
Congress' intent in enacting 38 U.S.C.A. § 7111 was to codify 
existing Court of Appeals for Veterans Claims and Federal 
Circuit case law that a lower tribunal cannot review the 
decision of a superior court.  The Court stated the 
following:

We do not find Rule 1400(b) contrary to 38 U.S.C. § 
7111; nor is it arbitrary or capricious.  In Smith [v. 
Brown 35 F.3d 1516 (Fed. Cir. 1994)], we held that 38 
C.F.R. § 3.105(a) does not permit a collateral challenge 
to a RO decision after the Board has sustained it.  
Smith, 35 F.3d at 1526.  In Donovan [v. West], 158 F.3d 
at 1382-83, we held that because 38 U.S.C. § 5109A is a 
codification of 38 C.F.R. § 3.105(a), the prohibition 
against collateral review that we found under the 
regulation in Smith extends to § 5109A.  See also 
Dittrich v. West, 163 F.3d 1349, 1352 (Fed. Cir. 1998).  
"The rationale for [this] rule is that it is improper 
for a lower tribunal (the RO) to review the decision of 
a higher tribunal (the Board of Veterans' Appeals)."  
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). 

We see no reason why this logic, which we found to apply 
to 38 C.F.R. § 3.105(a) and 38 U.S.C. § 5109A, does not 
apply to 38 U.S.C. § 7111.  As noted above, Congress 
intended to extend the principles underlying 38 C.F.R. § 
3.105(a) to § 7111, which governs CUE review of Board 
decisions.  The rationale that a lower tribunal cannot 
review the decision of a higher tribunal applies to § 
7111 -- the Board cannot review a decision of the Court 
of Appeals for Veterans Claims.  Moreover, although 38 
U.S.C. § 7111(a) provides for '[a] decision by the Board 
[to be] subject to revision on the grounds of [CUE],' if 
a superior court, such as the Court of Appeals for 
Veterans Claims, affirms the determination of the Board 
on a particular issue, that Board decision is replaced 
by the Court of Appeals for Veterans Claims decision on 
that issue.  Thus, there is no longer any 'decision by 
the Board that [can be] subject to revision.'

Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. 
Cir. 2000).

Applying the above reasoning, because the Court subsequently 
affirmed the Board's February 13, 1998 decision, that 
decision is "replaced" by the Court's June 2000 decision 
and there is no longer any February 13, 1998 Board decision 
that is subject to review.  As such, the moving party's 
action fails to comply with the requirements set forth in 38 
U.S.C.A. § 7111(a), and the motion is dismissed with 
prejudice.


ORDER

The motion for revision of the February 13, 1998 Board 
decision on the grounds of clear and unmistakable error is 
dismissed with prejudice to refiling.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



